Title: To George Washington from Peter Trenor, 8 November 1786
From: Trenor, Peter
To: Washington, George



Petersburgh 8th Novr 1786

The inclosed Memorial I received from Mrs Ann Ennis of the City of Dublin which I expected to have had the Honour of handing your Excellency on my Way to Baltimore where I purposed going on my leaving Ireland—but calling here & meeting a market for my Goods prevents my having that Honour.
Your Excellency will perceive by said Memorial that the Will of the Late Doctor Willm Savage, with many other Papers relative thereto were in the hands of a Captain Brereton of Baltimore which I presume he informed your Excellency of—if your Excellency will be so obliging as to inform me by Post (at Messrs Gordon & Keans Portsmouth Virginia,) whether or not you have any Effects in your hands to discharge Mrs Ennis’s demand—and what sum she may expect—at same time if your Excellency will be so good, as to send me an order either on Philadelpha, New York, Baltimore or Portsmouth—for what you think proper to remit her—shall send you a receipt for same—& if required shall give your Excellency such Security for delivering of same as you may require.
In expectation of having the Honour of hearing from your Excellency before my return to Dublin (which expect will be in the Course of three Weeks.[)] I am your Excellency’s most Obed. Servt

Peter Trenor

